NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2653-19

JOHN N. FILIPPELLI,

          Plaintiff-Appellant,

v.

JOANNE F. INGIS and
PAUL INGIS,

     Defendants-Respondents.
__________________________

                   Argued October 14, 2021 – Decided December 7, 2021

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-6308-18.

                   Robert E. Margulies argued the cause for appellant
                   (Schumann Hanlon Margulies LLC, attorneys; Robert
                   E. Margulies, on the briefs).

                   Joanne F. Ingis, respondent, argued the cause pro se
                   (Joanne F. Ingis and Paul Ingis, on the brief).

PER CURIAM
      Plaintiff John Filippelli appeals from a January 28, 2020 Law Division

judgment following a bench trial dismissing his breach of contract complaint

against his sister, Joanne Ingis, and her husband, Paul Ingis. We affirm.

      We glean the following facts from the one-day bench trial conducted on

January 14, 2020.

      On December 1, 2016, plaintiff's and Joanne's 1 aunt, Madeleine Gassert,

died at the age of eighty-eight, leaving a will designating plaintiff and Joanne as

co-executors and beneficiaries, each entitled to fifty percent of her estate with

the exception of $40,000, which was to be donated to four charities. Any dispute

related to that estate is not part of this appeal.       Separately, Gassert had

designated Joanne and Joanne's two sons as beneficiaries of an individual

retirement account (IRA) she had inherited in February 2016, which was worth

approximately $365,000 when Gassert died. Only the IRA is the subject of this

appeal.

      A few days after their aunt's death, on December 5, 2016, Joanne informed

plaintiff he was not a designated beneficiary of the IRA. Nonetheless, Joanne

promised plaintiff she would share half the proceeds of the IRA with him, asking


1
 We refer to defendants by their first names to avoid potential confusion caused
by their common surname and intend no disrespect.


                                                                             A-2653-19
                                        2
for nothing in return. Thereafter, on March 7, 2017, Joanne's husband Paul, a

certified public accountant, emailed plaintiff stating he could not determine the

exact amount of plaintiff's "lump sum" payment because he was waiting to

receive the latest IRA account statement. Paul also mentioned that because he

had not yet completed his 2016 income tax return, he did not know how a fifty

percent withdrawal from the IRA would be taxed.

      Nevertheless, on March 23, 2017, Joanne gave plaintiff a check for

$35,000 as "a good faith deposit toward" the funds she intended to share.

Plaintiff confirmed he was not required to give "anything in return" for that

payment or any future payments.          After Paul obtained the IRA account

statement, he provided plaintiff a written projection that estimated plaintiff's net

payment from the IRA would be $56,232 after taxes. That net payment was in

addition to the $35,000 plaintiff had already received. The ensuing dispute

spanning over a year stemmed from plaintiff's belief that he had been promised

a much larger share of the IRA account and defendants' ultimate decision to

make no further payment to him.

      As events unfolded, in the first few months of 2017, plaintiff and

defendants met several times to discuss the IRA funds. Plaintiff testified that at

one point, he mentioned to defendants he had "talked to an attorney." Plaintiff


                                                                              A-2653-19
                                         3
stated that early in their discussions, defendants had offered him $110,000 to

"settle" the matter and he had agreed to that amount. However, in March 2017,

when defendants reduced the amount to $56,232 due to "tax deductions," he

refused to accept the reduction.     Paul confirmed that during a meeting at

plaintiff's home, plaintiff "expressed dissatisfaction" with the reduction and

"physically shoved [Paul] out of the house and slammed the door." Defendants

explained the original estimate of $110,000 was based on a five-year payout of

approximately "$22,000" net each year. However, because plaintiff did not want

to wait five years, taxation of the lump sum cash payout reduced the amount he

would receive. According to Joanne, plaintiff eventually "reluctantly" accepted

the $56,232 figure as his share of the funds.       However, Joanne ultimately

declined to make any additional payments to plaintiff for the claimed

outstanding balance.

      The final development in the dispute followed a series of emails in January

2018 revealing significant family strife over the IRA funds. On January 5, 2018,

Paul sent plaintiff and several other family members an email stating he would

not "approve the transfer of the final $56,232 until the entire family has an in -

person meeting . . . and every member of the entire family (both the Filippelli

and Ingis families, including spouses) ha[s] signed a promise to be done with


                                                                            A-2653-19
                                        4
this matter once the money has changed hands." Around this time, Paul also

forwarded a "General Release of Liability" (Release Agreement), which

stipulated that in exchange for the $56,232 payment, plaintiff would forgo any

legal claims related to the IRA account.

      Plaintiff initially rejected both the meeting request and the Release

Agreement because he did not want to involve his adult children in the dispute.

Additionally, plaintiff emailed Joanne on February 25, 2018, and insisted

$75,000 was the payout figure they had "agreed on" in 2017.2 Although plaintiff

claimed he ultimately relented and agreed "at [his] dining room table" to

"accept" $56,232,3 on July 9, 2018, Joanne emailed plaintiff to inform him she

had a change of heart and planned to donate the remainder of the IRA funds

rather than share it with him. Joanne believed her decision was in accordance

with their aunt's wishes.




2
  Plaintiff testified he arrived at the $75,000 figure by subtracting the $35,000
"good faith" payment from the "originally offered $110,000," but conceded the
"original number [was] before Paul calculated taxes."
3
   Defendants agreed that if plaintiff prevailed in the lawsuit, the amount
awarded would be $83,673, instead of $56,232, because the estate was obligated
to pay the taxes defendants had paid and would reimburse them for the tax
payment.
                                                                           A-2653-19
                                       5
         On August 29, 2018, plaintiff filed a complaint against defendants

alleging breach of contract.     Although plaintiff did not claim promissory

estoppel in his complaint, he did raise promissory estoppel at trial without

objection. Therefore, we treat the claim as if it were raised in the pleadings.

See R. 4:9-2.

         Following the trial, the judge entered judgment for defendants and

dismissed the complaint, finding plaintiff failed to prove "a contract, []or any

promissory estoppel upon which relief could be granted." In an oral opinion,

the judge noted while the facts relevant to contract law were "undisputed," the

interpretation of the facts was "vigorously contested." After making factual

findings consistent with the proofs, the judge concluded the parties never

entered an enforceable contract. Instead, the judge determined, Joanne "ma[de]

a promise of a gift, but was not under a legal compulsion or requirement to do

that."

         According to the judge, while there were "some confirmatory e-mails"

about the promise and the attendant $35,000 payment, "there was never a

consummated agreement." The judge explained "[t]here was no meeting of the

minds," "no offer and acceptance," and "no consideration by . . . [p]laintiff to

. . . [d]efendant[s] for the promise." The judge underscored while there was


                                                                          A-2653-19
                                       6
"some allegation that [plaintiff] might have gone to a lawyer," there was "no

proof that . . . [plaintiff] in any way, shape, or form gave any consideration."

      Further, the judge concluded plaintiff could not establish the elements of

promissory estoppel. In that regard, the judge found there was no "clear and

definite promise" because "[i]t was about splitting half of something" but "what

that something might have been was very much in dispute." 4 Additionally, the

judge found "no reasonable reliance" by plaintiff and "no testimony" that

"[p]laintiff's reliance on the promise caused [him] to suffer a definite and

substantial detriment." The judge noted plaintiff knew he had "no right" to any

distribution of the IRA because the parties' "aunt did not provide for him" and

Joanne's "moral obligation to pay him [was] not one enforceable in law."

      In this ensuing appeal, plaintiff argues the judge erred in dismissing his

complaint by not applying settled law to the facts presented. We disagree.

      "The standards we apply in reviewing the findings and conclusions of a

trial court following a bench trial are well-established . . . ." Allstate Ins. Co. v.

Northfield Med. Ctr., P.C., 228 N.J. 596, 619 (2017). "[W]e give deference to

the trial court that heard the witnesses, sifted the competing evidence, and made



4
   Plaintiff had testified that at some point, the promised amount was further
reduced to "somewhere in the mid to low [forty]-thousands."
                                                                               A-2653-19
                                          7
reasoned conclusions" and will "'not disturb the factual findings and legal

conclusions of the trial judge' unless convinced that those findings and

conclusions were 'so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice.'" Griepenburg v. Twp. of Ocean, 220 N.J. 239, 254 (2015) (quoting

Rova Farms Resort v. Invs. Ins. Co. of Am., 65 N.J. 474, 484 (1974)); accord

Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011). However,

"[q]uestions of law receive de novo review." Allstate Ins. Co., 228 N.J. at 619

(citing Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      Pertinent to this appeal, to prevail on a breach of contract claim, the

plaintiff must prove by a preponderance of the evidence:

            first, that "[t]he parties entered into a contract
            containing certain terms"; second, that "plaintiff[s] did
            what the contract required [them] to do"; third, that
            "defendant[s] did not do what the contract required
            [them] to do," defined as a "breach of the contract"; and
            fourth, that "defendant[s'] breach, or failure to do what
            the contract required, caused a loss to the plaintiff[s]."

            [Globe Motor Co. v. Igdalev, 225 N.J. 469, 482 (2016)
            (alterations in original) (quoting Model Jury Charges
            (Civil), 4.10A "The Contract Claim -- Generally"
            (approved May 1998)).]



                                                                         A-2653-19
                                        8
      "'[T]he basic features of a contract' are 'offer, acceptance, consideration,

and performance by both parties,'" Goldfarb v. Solimine, 245 N.J. 326, 339

(2021) (alteration in original) (quoting Shelton v. Restaurant.com, Inc., 214 N.J.

419, 439 (2013)), and "[b]asic contract principles render a promise enforceable

against the promisor if the promisee gave some consideration for the promise ,"

Martindale v. Sandvik, Inc., 173 N.J. 76, 87 (2002). "The essential requirement

of consideration is a bargained-for exchange of promises or performance that

may consist of an act, a forbearance, or the creation, modification, or destruction

of a legal relation." Ibid. (quoting Shebar v. Sanyo Bus. Sys. Corp., 111 N.J.

276, 289 (1988)). However, acceptance of a gift, or a promise to accept a gift,

is not consideration. Restatement (Second) of Contracts § 71 cmt. c (Am. Law

Inst. 1981).

      Unlike breach of contract, to prevail on a claim of promissory estoppel, a

plaintiff does not need to prove there was an enforceable contract. Goldfarb,

245 N.J. at 339. Instead, a plaintiff must establish four elements: " (1) a clear

and definite promise; (2) made with the expectation that the promisee will rely

on it; (3) reasonable reliance; and (4) definite and substantial detriment." Id. at

339-40 (quoting Toll Bros., Inc. v. Bd. of Chosen Freeholders of Burlington,

194 N.J. 223, 253 (2008)).


                                                                             A-2653-19
                                        9
      Here, plaintiff contends he entered an enforceable contract with

defendants because (1) he agreed not to pursue legal action in exchange for a

payout from the IRA and (2) defendants partially performed by paying him

$35,000.   However, as noted by the judge, plaintiff admitted rejecting the

Release Agreement Paul had prepared to settle the dispute, and the record does

not show the parties ever made a separate agreement regarding forbearance of

plaintiff's claims. See Minoia v. Kushner, 365 N.J. Super. 304, 312 (App. Div.

2004) ("It has been well-settled for at least a century and a half that

consideration lies in the mutuality of releases."). Significantly, because plaintiff

did not provide any consideration in exchange for Joanne's initial promise to

share the IRA proceeds, defendants' $35,000 payment was a gift, not partial

performance.     Absent consideration, there was no contract to perform.

Accordingly, the judge correctly determined the parties never entered a contract.

      Regarding the promissory estoppel claim, as the judge pointed out,

plaintiff provided no evidence at trial that he suffered any detriment due to his

reliance on Joanne's promise. The absence of proof on this element was fatal to

plaintiff's claim for relief on a theory of promissory estoppel. "Promises or

contracts made on the basis of mere love and affection, unsupported by a

pecuniary or material benefit, create at most bare moral obligations, and a breach


                                                                              A-2653-19
                                        10
thereof presents no cause for redress by the courts." Cockrell v. McKenna, 103

N.J.L. 166, 169 (1926). Plaintiff's proofs fail to establish the requirements of

either a breach of contract or a promissory estoppel claim. According proper

deference to the judge's supported fact findings and reviewing questions of law

de novo, we find no error.

      Affirmed.




                                                                          A-2653-19
                                      11